         Case 1:19-cv-03518-GWG Document 136 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TEODORO GARCIA, et al.,                                        :

                                                             :     ORDER
                          Plaintiffs,
                                                             :     19 Civ. 3518 (GWG)
        -v.-
                                                             :

PROGRESSIVE MAINTENANCE LLC, et al.,                         :

                                                             :
                           Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

      The Court has reviewed the parties’ joint letter and proposed settlement agreements
(Docket # 135) and will not approve the settlement as proposed.

        In their letter seeking approval, the parties represented that “Plaintiffs’ counsel will
receive one-third of the settlement amount after expenses.” Docket # 135 at 5. The letter also
states that expenses total $550 and that the attorney’s fees after expenses are $29,533.00. Id.
While the parties’ letter inexplicably fails to state the total settlement amount, applying
mathematical principles to these claimed amounts suggests that the overall settlement payment
should be $86,949.00 (86,949.00 X 1/3 = $28,983, plus $550 = $29,533.00). The settlement
agreements themselves, however, suggest that defendants are not paying a total of $86,949.00
but rather are paying $82,500. The Court arrived at this figure by totaling the $43,904.87 for
Tapia’s claim (see Docket # 135-1 at *2), $17,602.61 for Martinez’s claim (id. at *10), and
$20,992.52 for Garcia’s claim (id. at *18).

       Additionally, the settlement agreements state that out of that total, plaintiffs’ counsel is to
receive $9844 from each plaintiff’s settlement amount.

        The Settlement Agreement’s actual payout numbers expose two problems. First, the sum
paid out to plaintiffs’ counsel is not equivalent to one-third, despite the representation made in
the parties’ letter seeking approval. See Docket # 135 at 5. Rather, $29,533.00 (after expenses
are taken into account) is equivalent to 35.13 % of $82,500, the overall settlement amount
($29,533 - $550 = $28,983, divided by $82,500 = .3513). Thus, the parties’ representation is
inaccurate, and the parties do not explain this discrepancy. The parties should not assume that
the Court would approve counsel fees in this case of greater than one third.

        Second, and more significantly, while the Court might accept that the attorneys should
obtain one third of a settlement payment after expenses, the reasonableness of that figure must be
judged in relation to each plaintiff. Here, the award to the attorneys is not distributed
        Case 1:19-cv-03518-GWG Document 136 Filed 04/22/21 Page 2 of 2




proportionally among the three plaintiffs. Tapia, despite receiving the largest settlement amount
at $43,904.87, would see the same amount of his award paid towards counsel as the other
plaintiffs, who receive much less. In the end, Martinez must pay 56% of his award for attorney
fees and Garcia must pay 47% of his award toward fees. Tapia, by contrast, is paying only 22%
of his award for attorney’s fees. The parties offer no explanation as to why the plaintiffs should
bear attorney’s fees in such a disproportionate manner or why Martinez and Garcia should be
required to pay their attorneys more than one-third of their award — and the Court can think of
none. The Court notes that Martinez and Garcia’s retainer agreements state that each plaintiff
will “pay the firm a contingency fee of 1/3” (see Docket # 135-3 at *9, *22) and thus the
proposed settlement appears to violate that provision of the retainer agreements.

       On or before May 12, 2021, the parties are directed to submit revised settlement
agreements that provide that the attorneys receive no more than one-third of each plaintiff’s
settlement amount. In the alternative, the parties may submit a letter by April 26, 2021, that
explains why this Order incorrectly analyzes the settlement.

       SO ORDERED.

Dated: April 22, 2021
       New York, New York
